DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what structurally and/or functionally constitutes a “device enclosure”, a “lock port”, and “a device lock” in the context of the claimed invention.
In claim 1, it is unclear what the movement of the lock latch is intended to be relative to in the context of the claim language and whether this movement is linear or pivotal.
In claim 1, it is unclear what constitutes “engaged with the lock port” in the context of the claim language.
In claim 1, in “such that the device enclosure… cannot be disassembled”, it is unclear in the context of the claim language exactly what particular structure is preventing the disassembly if the lock latch is in the lock position.  In addition, it is unclear what constitutes an assembled and disassembly condition of the claimed elements. 
Claim 7 is rejected with the same or similar types of 112 issues as above, in addition to the following 112 issues:
In claim 7, in “a lock port having an aperture”, it is unclear in the context of the claim language what aspect of the invention the lock port is part of.
In claim 7, it is unclear exactly what element(s) “if disposed…” is referring to in the context of the claim language.  Perhaps this can be changed to something to the effect of –if the lock latch is disposed…--, for clarity. 
In claim 7, in “such that the first enclosure and … cannot be disassembled”, it is unclear in the context of the claim language exactly what particular structure is preventing the disassembly if the lock latch is in the lock position.  
The same or similar 112 issues as above a found throughout several of the remaining claims, particularly in claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng et al., US Patent Application Publication 2008/0223089A1.  See figures 1-4.  As in claim 1, an enclosure lock, comprising a lock port (126, 218, 418) disposed in a device enclosure (figure 1) to receive a device lock (220, 310, 420); and a lock latch (200, 400) disposed within the device enclosure and movable from a released position to a locked position by the device lock if the device lock is engaged with the lock port, wherein the lock latch is at least broadly to engage with an enclosure ledge of the device enclosure if the lock latch is disposed in the locked position such that the device enclosure is not able to be disassembled.  As in claim 2, the device lock is to push the lock latch from the released position to the locked position if the device lock is inserted into the lock port.  As in claim 3, the lock latch is at least broadly pivotably engaged with the device enclosure (at least party via 226, 426) so as to pivot between the released position and the locked position.  As in claim 4, at least broadly the lock latch is pivotably engaged with the device enclosure at a pivoting end and wherein the lock latch includes a lock tab to engage with the enclosure ledge, the lock tab disposed at a locking end, opposite from the pivoting end.  As in claim 5, a bias member (228, 324, 428) engaged with the lock latch, the bias member to bias the lock latch towards the released position.  As in claim 6, the bias member is urged against the lock latch so as to move the lock latch from the locked position to the released position if the device lock is removed from the lock port.  As in claim 7, a device enclosure, comprising a first enclosure portion (102) at least broadly having a first enclosure ledge; a second enclosure portion (104) at least broadly having a second enclosure ledge and assembled to the first enclosure portion to define what broadly may be considered an enclosure interior, wherein the first enclosure ledge and the second enclosure ledge extend into the enclosure interior towards each other (figure 1); a lock port (126, 218, 418) having an aperture extending into the enclosure interior to receive a device lock (220, 310, 420); and an enclosure lock (200, 312, 400) having a lock latch disposed within the enclosure interior and disposed adjacent to the lock port, the lock latch movable from a released position to a locked position, wherein the lock latch is to engage with the first enclosure ledge and the second enclosure ledge if disposed in the locked position such that the first enclosure portion and the second enclosure portion cannot be disassembled.  As in claim 8, the lock latch includes a first lock tab (at least broadly including 204, 404) to engage with the first enclosure ledge, and a second lock tab (at least broadly considered 232, 432) to engage with the second enclosure ledge if the lock latch is disposed in the locked position.  As in claim 9, the aperture of the lock port is to receive a locking portion of the device lock.  Claims 12-15 are rejected with the same or similar reasoning as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng et al.
Regarding claim 10, Tzeng may not explicitly disclose the aperture of the lock port being defined by both a first opening in the first enclosure portion and a second opening in the second enclosure portion, as opposed to just one opening in either enclosure.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for such a modification might be for use of the general internal locking structure in a different, thinner type of arrangement of housing enclosure elements, such as joining two halves of a laptop or cell phone housing body. 
Regarding claim 11, the device lock is disclosed as a Kensington lock.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675